Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 1 of 20 Page ID #:3484




                    UNITED STATES DISTRICT COURT

                   CENTRAL DISTRICT OF CALIFORNIA

STILLWATER LTD., A United                         CASE NO: 2:16-cv-01895-SK
Kingdom Company
                                                  FINDINGS OF FACT AND
       Plaintiff/Counter-Defendant,               CONCLUSIONS OF LAW
                     v.
ANTONIA BASILOTTA, p/k/a TONI
BASIL, an individual,
       Defendant/Counter-Claimant.



                                             I.
                                  INTRODUCTION
       On December 9 and 10, 2019, the Court held a bench trial on Plaintiff
Stillwater Ltd.’s declaratory judgment action against Defendant Antonia
Basilotta (“Toni Basil”). Stillwater seeks a declaratory judgment on its two
remaining claims. 1 First, it seeks a declaration about the percentage of the
copyrights in the Disputed Sound Recordings 2 (the “DSRs”) that reverted to
Basil as a result of a notice of termination that she served under 17 U.S.C.
§ 203(a) in March 2013. Stillwater argues that the DSRs are a joint work


1 After the close of evidence in its case, Stillwater abandoned its third claim for
declaratory relief over the Best of Toni Basil compilation album.

2 The DSRs are for ten songs, all of which are embodied in the Word of Mouth record
album released in the United States: “Mickey,” “You Gotta Problem,” “Be Stiff,” “Space
Girls,” “Nobody,” “Thief on the Loose,” “Little Red Book,” “Time after Time,” “Rock On,”
and “Shoppin’ From A to Z”.
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 2 of 20 Page ID #:3485




under the Copyright Act, thereby limiting Basil’s reverted copyright interest
in them to the percentage of her contribution as a coauthor of the joint
work. Second, Stillwater seeks a declaration that Basil’s § 203(a) notice is
ineffective for a pair of disputed recordings—“Mickey Club Mix” and
“Mickey Spanish Version” (the “Mix and Spanish Recordings” or “MSRs”)—
because they are derivative works not subject to termination under
§ 203(a).
      In accordance with Federal Rule of Civil Procedure 52(a), the Court
concludes based on the material facts outlined below that: (1) Stillwater
has not met its burden to prove by a preponderance of the evidence that the
DSRs constitute a “joint work” under the Copyright Act; but (2) Stillwater
has met its burden to prove by a preponderance of the evidence that the
MSRs are “derivative works” not subject to termination under § 203(a).
For these reasons, judgment will be entered in Basil’s favor on Stillwater’s
first claim for declaratory relief, and in Stillwater’s favor on its second claim
for declaratory relief.
                                       II.
                           FACTUAL FINDINGS
      To arrive at its material findings of fact, the Court considered all the
testimony and evidence adduced at trial, which includes the Court’s first-
hand evaluation of the credibility of the only two witnesses who testified,
Simon Lait and Toni Basil. Much of Stillwater’s case depends on the
competing accounts between these two witnesses of events that happened
long ago and their intentions at the time. So among the factors the Court
considered in its credibility determinations were the overall demeanor of
these two witnesses when answering questions, their apparent frankness or
evasiveness when asked specific adverse questions on key topics, the likely
                                        2
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 3 of 20 Page ID #:3486




accuracies of competing recollections of events given the considerable lapse
of time, the witnesses’ relative motives to tell the truth, their pecuniary
interests in the outcome of the case, and any subtle but non-trivial gaps or
inconsistences in their competing accounts exposed under cross-
examination. Based on these considerations, the Court found that Basil’s
testimony was, on balance, marginally more credible than Lait’s testimony,
and so any finding below based on Basil’s testimony takes that credibility
assessment into account.
      In addition, to the extent that the District Judge previously assigned
to this case made any material findings of fact, those facts are accepted here
as the District Judge found. And the parties’ stipulations or concessions in
their Memoranda of Contentions of Fact and Law, the final Pretrial
Conference Order, or related pleadings are considered binding admissions.
      With that background, the Court finds that:
      1.    Between 1979 and 1982, Toni Basil entered into written
agreements with Radialchoice Ltd., a UK recording company formed by
Lait in 1979, as a result of which Basil’s copyright interests in the DSRs and
MSRs were granted and transferred to Radialchoice. (See also ECF 89
(Order Re: Renewed Cross Motions for Summary Judgment)). The parties
agree that the DSRs were not created as “works for hire,” that there was no
work-for-hire agreement between Radialchoice and Basil, and that Basil
was never a Radialchoice employee. (ECF 96 at 6-7; ECF 155 at 3).
      2.    Through a series of written and oral assignments,
Radialchoice’s copyright ownership of the DSRs and MSRs was eventually
transferred to Stillwater. (See ECF 89 at 13 (“Stillwater has shown title of




                                       3
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 4 of 20 Page ID #:3487




ownership for purposes of standing.”)).3
      3.     In March 2013, Basil served a notice of termination-reversion
of copyright under 17 U.S.C. § 203(a) for the DSRs and the MSRs.
Stillwater received this notice. The notice stated that the copyrights in the
DSRs would revert to Basil as of June 11, 2016.
      4.     Lait formed Radialchoice to develop and embark on a new
musical concept—albums containing music videos instead of just sound
recordings. To that end, Lait sought visually literate artists to create not
only sound recordings but also accompanying music videos to be released
in album format. Lait met Basil sometime in 1979. Lait thought Basil was
the type of visually literate artist he was looking for. So he asked her to sign
with Radialchoice, and Basil agreed to record three songs to start.
      5.     As it turned out, Radialchoice produced and released two record
albums with Toni Basil: Word of Mouth and the eponymously titled Toni
Basil. The Word of Mouth record album, consistent with Lait’s vision, was
also turned into one of the first music video albums featuring combined
audio and visual performances. The visual performances for the separate
music video album (which is not in dispute here) was conceived,
choreographed, directed, and edited by Toni Basil using the sound
recordings from the Word of Mouth record album.
      6.     Radialchoice and Basil executed an agreement dated August 31,
1979. The 1979 Agreement said that if any master recording was not of a
satisfactory technical standard, Radialchoice could require Basil to re-
record it. The parties, however, agreed to strike out language that would


3 If Stillwater were not the ultimate successor-in-interest to Radialchoice’s ownership
interests, there would be no current legal relationship between Stillwater and Basil for
Basil’s accounting counterclaim against Stillwater.
                                            4
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 5 of 20 Page ID #:3488




have given Radialchoice a say in whether a recording also met a satisfactory
“artistic” standard. Otherwise, the agreement required Radialchoice to
finance studio musicians, producers, and other costs in making the
recordings, which Radialchoice did. And it required Radialchoice to pay a
non-returnable advance of $7,500 to Basil, which it also did.
      7.    Basil picked the first three songs to be produced by
Radialchoice and also selected many of the instrumental musicians for
those songs. Lait approved of her choices. Basil was to be the vocal soloist
for the three songs. Radialchoice and Basil also agreed upon Greg
Mathieson to be the music producer for the first three songs.
      8.    Radialchoice entered into a Producer Agreement with
Mathieson dated August 28, 1979. That agreement stated that Mathieson’s
interests in the three sound recordings would vest in Radialchoice as its
sole property. It also required Radialchoice to pay Mathieson a non-
returnable advance of $6,000, which it paid.
      9.    Mathieson did not testify at trial or supply any written
testimony. According to Lait, Mathieson’s job was to: (a) arrange and
schedule meetings and recording sessions for the recording of the three
songs; (b) ensure that musicians and vocalists appeared as required; (c)
obtain the best possible performances from the vocalist and musicians; (d)
provide creative input to the recording of the three songs; and (e) ensure
that the sound recordings were technically satisfactory and commercially
suitable. Lait or his assistant occasionally saw Mathieson do some of these
things in person.
      10.   After recording the first three songs, Radialchoice and Basil
signed an agreement dated October 1, 1980. The 1980 Agreement provided
for the production of more sound recordings to be combined with the first
                                      5
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 6 of 20 Page ID #:3489




three recordings and then embodied on a long-playing record album that
would eventually become the Word of Mouth album, as depicted in Figure
1 below.




                      Figure 1 (Jacket Cover, U.S. Version)

The 1980 Agreement, like the 1979 Agreement, gave Radialchoice the right
of final approval for the sound recordings to ensure that they were
technically satisfactory and commercially suitable. All the DSRs are
embodied on the Word of Mouth album.
      11.   Radialchoice entered into a Supplemental Producer Agreement
with Mathieson dated June 16, 1980. Mathieson had essentially the same
responsibilities as under the 1979 Producer Agreement. The Supplemental

                                       6
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 7 of 20 Page ID #:3490




Producer Agreement, however, also required Mathieson to submit a written
budget to Radialchoice for approval. Radialchoice would have paid what
was approved in the budget. Radialchoice also paid Mathieson $12,000 in
advances.
      12.   The composition of the song which became “Mickey” was
derived from a composition entitled “Kitty.” “Kitty” was one of many tapes
of songs submitted to Radialchoice by music publishers and songwriters to
be considered for inclusion on Word of Mouth. The tape for “Kitty” was
sent by Radialchoice to Basil and ultimately it was selected and jointly
approved by Radialchoice and Basil for inclusion on Word of Mouth.
The remaining six songs for inclusion on the Word of Mouth album (as
released in the United States) were picked jointly by Radialchoice and Basil.
      13.   Mathieson was the credited producer, along with Trevor Veitch,
for the Word of Mouth album. Veitch did not testify at trial or supply any
written testimony. Nor did Stillwater submit any evidence of a producer’s
agreement with Veitch, as it did for Mathieson.
      14.   According to Lait, Mathieson performed the responsibilities
expected of producers in making sound recordings, including scheduling
recording sessions and securing the attendance of the musicians, and he did
it well. Lait or his assistant attended some recording sessions, at which
Mathieson was seen providing direction to musicians, overseeing the
recordings to obtain the best possible performances, and, most importantly,
mixing the master tapes (24 or 48 tracks).
      15.   Basil helped Mathieson with the mixing of the master tapes.
      16.   The back of the album jacket to the Word of Mouth album
credits several musicians who played instruments, keyboards, or
synthesizers, or who provided backup and background vocals, all as
                                      7
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 8 of 20 Page ID #:3491




depicted below in Figure 2.




                     Figure 2 (Rear Jacket Cover, U.S. Version)

None of these credited people testified at trial or supplied written
testimony. All the credited musicians were, however, paid by Radialchoice.
The album cover also lists Dorsey High Cheerleaders (Classes of ‘80/’81)
who provided the “Stomping on ‘Mickey.’” And it lists three people who
supplied the back cover image, the cover photo, and the cover design.


                                         8
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 9 of 20 Page ID #:3492




      17. The DSRs were recorded at Cherokee Studios in Los Angeles,
California. Radialchoice paid the charges for the use of that studio. The
DSRs were distributed in the United States by Chrysalis Records under an
agreement with Radialchoice.
      18.   Radialchoice and Basil executed an agreement dated August 8,
1982. Under the 1982 Agreement, Radialchoice had the right to create and
exploit derivatives of any of the DSRs without Basil’s consent. Radialchoice
produced the MSRs as derivative works under this 1982 Agreement before
Basil’s notice of termination. Basil’s notice of termination thus describes
the copyright in the MSRs as “a derivative copyright.” Basil also admits in
her answer that the MSRs are derivative works. (ECF 18, Ans. ¶ 13).
      19.   Copyright registrations were filed with the U.S. Copyright Office
for “Mickey/Thief on the Loose,” Word of Mouth, “Mickey (Spanish
Version)/Thief on the Loose,” and “Mickey Club Mix/Mickey” (Spanish
Version). The listed “author” for each of the copyright registrations is
Radialchoice, which is described on the forms as “employer for hire of Toni
Basil.”
      20.   In or around 1983, Radialchoice released a second album by
Basil, the eponymously titled Toni Basil. This album was also distributed
in the United States by Chrysalis Records. The second album generated
little in the way of sales and was considered a commercial failure. Lait
essentially blamed Basil for the commercial failure of this second album.
So Radialchoice and Basil effectively, if not formally, ended their business
relationship after the second album.
      21.   Stillwater presented no evidence of written agreements between
or among Radialchoice, Simon Lait, Toni Basil, or any producers,
musicians, or vocalists credited on the Word of Mouth album, which made
                                       9
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 10 of 20 Page ID #:3493




explicit that the DSRs were a joint work with more than one author for
copyright purposes. Nor did Stillwater present any evidence of oral
agreements making such an express statement about joint authorship of the
DSRs.
      22.   Toni Basil says that she had no intent to be joint authors with
anyone else when the DSRs were made. Stillwater does not dispute that
Basil originated and developed the “cheerleading,” “clapping,” and
“stomping” concepts used in the recording of “Mickey.” Basil says that
Mathieson was an inexperienced producer who at first did not fully
understand or necessarily agree with the cheerleading concept for the song
“Mickey.” Basil considered herself the creator and “mastermind” of the
DSRs, although she recognized that record companies, producers, and
musicians would be needed to create the DSRs, like any sound recordings.
      23.   When the DSRs were made, Lait was unaware of any copyright
concept involving “shared authorship” of a sound recording because to his
knowledge there was “no such thing at the time.”
                                     III.
                         LEGAL CONCLUSIONS
      1.    In March 2013, Basil served a notice of termination under 17
U.S.C. § 203(a) for the DSRs and MSRs to reclaim the copyrights in those
sound recordings that she had transferred between 1979 and 1982 to
Radialchoice, Stillwater’s predecessor-in-interest. As pertinent here,
§ 203(a) provides that an author’s grant of copyright in her work to another
may be terminated 35 years after the grant or first publication of the
copyrighted work, whichever ends earlier, upon the service and filing of a
proper notice. And § 203(b) provides that, on the effective date of
termination under that notice, “all rights under th[e Copyright Act] that
                                      10
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 11 of 20 Page ID #:3494




were covered by the terminated grants revert to the author[.]” The effective
date of termination here is June 11, 2016, and no one besides Basil has
filed a notice under § 203(a) claiming reversion of the copyrights in the
DSRs.
      2.     But § 203(b)(1) of the Copyright Act also provides that
copyrights in derivative works are not subject to termination if they were
created under the authority of an original grant before the termination
notice. So, taking its two claims in reverse, Stillwater’s second claim for
declaratory relief for the MSRs is easily resolved in its favor. No one
disputes that the MSRs were derived from the DSRs and created under a
proper grant of authority before Basil filed her notice of termination. They
are therefore “derivative works” whose copyright ownership does not revert
to Basil under her § 203(a) notice. 17 U.S.C. § 203(b)(1). Stillwater retains
copyright ownership of the MSRs.
      3.     Stillwater’s first claim for declaratory relief, on the other hand,
requires more analysis. That claim turns on whether Stillwater has proven
that the DSRs are a “joint work” as defined by the Copyright Act. A joint
work is one “prepared by two or more authors with the intention that their
contributions be merged into inseparable or interdependent parts of a
unitary whole.” 17 U.S.C. § 101. Absent a contract allocating ownership
differently, the “authors of a joint work are coowners of copyright in the
work.” 17 U.S.C. § 201(a). Stillwater claims that many coauthors—
together with Basil—created the DSRs as a joint work, including
Radialchoice, Mathieson, and each of the musicians listed on the back of
the jacket cover for the Word of Mouth album. (See Figure 2 above). 4

4Stillwater presented no testimony specific to Veitch’s activities as an ostensibly
credited producer, nor did it argue that Veitch should be considered a producer on par
                                           11
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 12 of 20 Page ID #:3495




      4.       “The statutory language [of § 101] establishes that for a work to
be a ‘joint work’ there must be (1) a copyrightable work, (2) two or more
‘authors,’ and (3) the authors must intend their contributions be merged
into inseparable or interdependent parts of a unitary whole.”
Aalmuhammed v. Lee, 202 F.3d 1227, 1231 (9th Cir. 2000). Everyone here
agrees that the DSRs are a copyrightable work. And no one disputes that
those involved in making the DSRs—including Radialchoice as the record
company behind the Word of Mouth album—intended for their
contributions, financial and artistic, to combine into a unitary whole
consisting of the DSRs. The crux of the dispute, then, is whether there are
two or more “authors” of the DSRs within the meaning of § 101.
      5.       Whether a “work is jointly authored under § 101” depends on
several factors: (a) what “objective manifestations of a shared intent” to be
coauthors existed; (b) how much each putative coauthor “superintended
the work by exercising control”; and (c) if the “audience appeal of the work”
stemmed from each coauthor’s contribution in a way that “the share of each
in its success cannot be appraised.” Richlin v. Metro-Goldwyn-Mayer
Pictures, Inc., 531 F.3d 962, 968 (9th Cir. 2008) (citing Aalmuhammed,
202 F.3d at 1234) (internal quotation marks omitted). In addition, “[a]
‘joint work’ in this circuit ‘requires each author to make an independently
copyrightable contribution’ to the disputed work.” Aalmuhammed, 202
F.3d at 1231 (quoting Ashton-Tate Corp. v. Ross, 916 F.2d 516, 521 (9th
Cir. 1990)).




with Mathieson. In any case, the analysis below explaining why neither Mathieson nor
the other credited musicians are joint authors applies equally to Veitch no matter his
specific role.
                                          12
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 13 of 20 Page ID #:3496




       6.     That last requirement of “an independently copyrightable
contribution” means that “an alleged agreement to collaborate combined
with [a] noncopyrightable contribution” is not enough to meet the Ninth
Circuit’s “requirements for joint authorship.” Ashton-Tate, 916 F.2d at
520-21.5 Because of this requirement, Radialchoice cannot be an “author”
for copyright purposes just because it was the record label that financed,
approved, marketed, and distributed the DSRs. None of those music
business activities—no matter how indispensable to the release and
commercial success of the DSRs—is independently copyrightable. See 17
U.S.C. § 102(a), (b). Nor could any of Lait’s direction, vision, or ideas have
amounted to a copyrightable contribution since they were not “fixed” in a
“tangible medium of expression.” 17 U.S.C. § 101. “To be an author, one
must supply more than mere direction or ideas.” S.O.S. Inc. v. Payday Inc.,
886 F.2d 1081, 1087 (9th Cir. 1989). So when an alleged coauthor
“contributes only ideas to the development of a work, whether or not it is a
‘joint work,’ without reducing those ideas to an expression, that author does
not obtain an interest in the work.” Ashton-Tate Corp. v. Ross, 728 F.
Supp. 597, 601 (N.D. Cal. 1989), aff’d, 916 F.2d 516 (9th Cir. 1990).
       7.     This is not to say, of course, that record companies can never be
“authors” of a copyrighted work. They can be, and very often are, through
the work-for-hire doctrine. Under the Copyright Act, the author of a “work
made for hire” is the “employer or other person for whom the work was
prepared[.]” 17 U.S.C. § 201(b). That employer also owns the copyright
5 This view is not universal but still shared by most federal courts. See, e.g., Erickson v.
Trinity Theatre, Inc., 13 F.3d 1061, 1070 (7th Cir. 1994) (noting that majority of courts,
including Ninth Circuit, reject view that anything more than de minimis contribution is
enough for joint authorship and endorse instead view that a collaborative contribution
must be independently copyrightable to produce a joint work).


                                            13
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 14 of 20 Page ID #:3497




unless a written signed agreement provides otherwise. Id. Indeed, “the
work-made-for-hire doctrine govern[s] much of the big-budget Hollywood
performance and production world.” Garcia v. Google, Inc., 786 F.3d 733,
743 (9th Cir. 2015) (en banc). That is why, for example, no one questioned
that Warner Brothers was the “author” (and copyright owner) of the
Malcolm X movie at issue in Aalmuhammed since the director Spike Lee
had signed a contract creating that movie as a “work for hire.” See
Aalmuhammed, 202 F.3d at 1235.
      8.    Thus, the work-for-hire doctrine creates an exception to the rule
that the “author” of a work is “the party who actually creates the work, that
is, the person who translates an idea into a fixed, tangible expression
entitled to copyright protection.” Cmty. for Creative Non-Violence v. Reid,
490 U.S. 730, 737 (1989). But Stillwater has disavowed any claim that
Basil recorded the DSRs as a “work for hire.” (ECF 96 at 6-7; ECF 155 at
3). Without that kind of work-for-hire agreement, Radialchoice’s
contributions could not have made the company into an author under
copyright law independent of the work of its agents, like Mathieson, who
did make copyrightable contributions. See Sys. XIX, Inc. v. Parker, 30 F.
Supp. 2d 1225, 1227 n.4 (N.D. Cal. 1998). So Mathieson’s work as the
hired music producer, not Radialchoice’s business activities as the record
label, is the relevant locus of authorship analysis.
      9.    “Merely making a copyrightable contribution is not enough to
establish joint authorship, however.” Morrill v. Smashing Pumpkins, 157
F. Supp. 2d 1120, 1123 (C.D. Cal. 2001). Stillwater must also prove that a
music producer like Mathieson qualifies as an “author” under the three
Aalmuhammed criteria. That is critical because “authorship is not the
same thing as making a valuable and copyrightable contribution.”
                                       14
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 15 of 20 Page ID #:3498




Aalmuhammed, 202 F.3d at 1232. “So many people might qualify as an
‘author’ if the question were limited to whether they made a substantial
creative contribution.” Id. at 1233. The test for joint work thus requires
more than mere proof of a “creative contribution . . . to establish
authorship.” Id. Yet that is the most that Stillwater’s evidence ultimately
proves for its putative coauthors, including Mathieson.
      10.   To start with, the first joint-author criterion is whether
“putative coauthors ma[de] objective manifestations of a shared intent to
be coauthors.” Aalmuhammed, 202 F.3d at 1234. Of course, a “contract
evidencing intent to be or not to be coauthors is dispositive.” Richlin, 531
F.3d at 969. But Stillwater has presented no evidence of such a dispositive
contract. “In the absence of a contract,” the Court must “look to other
objective evidence of intent.” Id. Yet direct evidence of Mathieson’s intent
is effectively non-existent, as he neither testified nor provided any written
testimony for Stillwater. On the other hand, Basil’s testimony is that she
had no intent to share authorship of the DSRs with Mathieson (or anyone
else). Even discounting her testimony for bias, there is no other evidence in
the record to reliably contradict Basil’s account. If anything, Lait’s
testimony that the notion of “joint authors” never crossed his mind when he
signed Basil as a recording artist for Radialchoice reinforces Basil’s
testimony. Thus, this first factor favors Basil.
      11.   The second factor—whether Mathieson exercised enough
creative control to be an author—is a closer call but still favors Basil in the
end because Stillwater’s evidence is too generic. Other than the existence of
producer agreements and Lait’s recollection that Mathieson executed the
tasks expected of professional music producers, Stillwater offered no
specifics to undermine Basil’s more detailed testimony. For instance, she
                                       15
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 16 of 20 Page ID #:3499




testified about how she originated the “cheerleading” and “stomping”
concepts for the song “Mickey,” which Mathieson had no hand in. She also
testified that Mathieson was an inexperienced producer at the time. She
also testified to helping Mathieson mix the master tapes, which is perhaps
the most significant creative mark that a music producer can leave on a
sound recording independent of the performers. And Basil’s claim to be the
artistic “mastermind” behind the DSRs—while self-serving—is at least
corroborated by the 1979 contract language that took the decision whether
the original three songs she recorded met a satisfactory “artistic” standard
out of Radialchoice’s contractual control. Stillwater’s scant evidence to the
contrary, including Lait’s second-hand recollection, is thus not enough to
prove by a preponderance of the evidence that Mathieson “superintended”
the creation of the DSRs as the “inventive” mastermind. Aalmuhammed,
202 F.3d at 1233-34. At most, this factor is neutral and does not tip in
Stillwater’s favor.
      12.   Recognizing the weakness of its evidence on this point,
Stillwater asserts that Mathieson is legally presumed to be a joint author so
long as his contribution was anything more than de minimis. (ECF 166 at
11-12). But copyright law (at least in the Ninth Circuit) creates no such
presumption. “Recourse to a ‘presumption’ of joint authorship would
prematurely short circuit the analysis the Ninth Circuit has mandated for
the determination of whether a creative contributor is a joint author.”
Creative Dream Prods., LLC v. Houston, 2015 WL 12731915, at *5 (C.D.
Cal. Apr. 2, 2015). True, legislative history behind the Copyright Act
suggests that—in the mine run of sound recordings—both a producer and a
performer are often considered coauthors of a joint work. See H.R. Rep.
No. 94-1476, at 56 (1976). But that is a descriptive assumption of what
                                      16
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 17 of 20 Page ID #:3500




may be true for cases in the mean, not a legal presumption for all cases. “In
the absence of a contract, the [joint work] inquiry must of necessity focus
on the facts” of a given case and “cannot be reduced to a rigid formula,
because the creative relationships to which they apply vary too much.”
Aalmuhammed, 202 F.3d at 1235. Stillwater’s proposed theory creating a
legal presumption of joint authorship for all music producers, based solely
on the generic job description of what they do, would create the exact “rigid
formula” that the Ninth Circuit has rejected for determining joint works.
      13.   Finally, the third Aalmuhammed criterion tips in Basil’s favor
too. Stillwater’s own evidence shows that the “audience appeal” of the
DSRs was predicated more on Basil’s performance than it was on
Mathieson’s production. Lait testified that he picked Basil as one of
Radialchoice’s first recording artists because she seemed to have the kind of
unique audio-visual creativity he was searching for. No one testified that
Mathieson had such a similarly unique talent. Lait also essentially laid the
blame for the failure of the Toni Basil album on Basil herself; he gave no
testimony suggesting that Mathieson was responsible, in whole or in part,
for the commercial failure of that album. This suggests, just as common
sense would confirm, that the relative success of the Word of Mouth
album—like the commercial failure of the second album—could be, and was
in fact, “appraised” based on how well Basil performed, not on Mathieson’s
mixing of master tapes.
      14.   In sum, Stillwater’s evidence as a whole failed to prove that
either Radialchoice (as the record label) or Mathieson (as Radialchoice’s
hired producer) were coauthors of the DSRs under the Copyright Act. That
leaves only the musicians credited on the back of the jacket cover for the
Word of Mouth album. But none of these musicians testified or supplied
                                      17
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 18 of 20 Page ID #:3501




written testimony. Nor did Stillwater present any evidence—other than the
jacket cover itself—to prove that these musicians should be found coauthors
along with Basil. So there is no credibly reliable and persuasive evidence
that these musicians exercised the requisite creative control, made
contributions critical to the record’s audience appeal, or shared an intent to
be coauthors with Basil.
      15.   Moreover, just tallying up musicians listed on the jacket cover
of a record album is “copyright cherry picking” in the extreme and, if
allowed, “would enable any contributor from a costume designer down to
an extra . . . to claim copyright in random bits and pieces of a unitary
[work] without satisfying the requirements of the Copyright Act.” Garcia,
786 F.3d at 737. If musicians credited on the back of a record jacket could,
on that basis alone, become joint authors under the Copyright Act, it
“would extend joint authorship to many ‘overreaching contributors,’ . . .
and deny sole authors ‘exclusive authorship status simply because another
person render[ed] some form of assistance.’” Aalmuhammed, 202 F.3d at
1235 (quoting Thomson v. Larson, 147 F.3d 195, 200, 202 (2d Cir. 1998)).
      16.   To be sure, no one questions that the combined contributions of
Radialchoice, Mathieson, and all the credited musicians were intended to
be “merged into inseparable or interdependent parts of a unitary whole”
that would become the DSRs. But that intent differs from—and must not be
confused with—the separate “shared intent” to be joint authors within the
meaning of the Copyright Act. See Aalmuhammed, 202 F.3d at 1231-32.
In Aalmuhammed, for instance, it was “undisputed that the movie
[Malcolm X] was intended by everyone involved with it to be a unitary
whole,” but that did not answer the “different” question whether those
involved “intended each other to be joint authors.” Id. at 1231-32, 1234.
                                      18
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 19 of 20 Page ID #:3502




Contributors can be authors of an “expression for purposes of determining
whether it is independently copyrightable” without becoming “author[s] of
[a] joint work within the meaning of 17 U.S.C. § 101.” Id. at 1232. That is
because, by itself, the “contribution of independently copyrightable
material to a work intended to be an inseparable whole will not suffice to
establish authorship of a joint work.” Id. at 1233. So, in the absence of a
contract, “a person claiming to be an author of a joint work must prove that
both parties intended each other to be joint authors”—not just that they
intended for their contributions to be merged into a unitary work. Id. at
1234. Stillwater’s evidence focused almost exclusively on the latter
undisputed point, not the former disputed point.
   17.      In the end, Stillwater’s evidence shows only that many artists
and other music industry professionals, including a record label,
contributed to the DSRs—with those like Radialchoice and Mathieson
making indispensable and valuable contributions without which the DSRs
would not have come into existence. But that undisputed reality is very
distinct from whether all those parties mutually intended to be—and legally
qualified as—coauthors of a “joint work” under § 101 of the Copyright Act.
Stillwater’s evidence on that key question was scant at best, insufficiently
credible, and ultimately unpersuasive.
                                        IV.
                                 CONCLUSION
      Based on these findings of fact and conclusions of law, judgment will
be entered in favor of Basil on Stillwater’s first claim for declaratory relief
and in favor of Stillwater on its second claim for declaratory relief. Basil’s
motion for judgment on partial findings (ECF 160) is denied as moot. Her
motion to strike Stillwater’s post-trial submission (ECF 167) is also denied.
                                       19
Case 2:16-cv-01895-SK Document 169 Filed 02/05/20 Page 20 of 20 Page ID #:3503




      Within 14 calendar days of this order, the parties will file a stipulation
and proposed scheduling order to adjudicate Basil’s accounting
counterclaim. That stipulation must include (1) a method to select a
mutually-agreeable, court-appointed accounting expert to analyze
Stillwater’s relevant financial records concerning the DSRs, whose fees will
be paid jointly 50-50 by the parties, and (2) a deadline for a settlement
conference before a U.S. Magistrate Judge in Los Angeles, California, to be
attended in person by both Stillwater’s principal and Toni Basil along with
their respective attorneys (unless the parties agree to settle before that
deadline without court involvement).
      IT IS SO ORDERED.

DATED: February 5, 2020
                                    STEVE KIM
                                    U.S. MAGISTRATE JUDGE




                                      20
